Citation Nr: 0718100	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-28 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from October 1943 to January 
1946.  His awards include the Combat Infantryman Badge and 
the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson Mississippi.  That decision granted service 
connection for PTSD with an evaluation of 30 percent.  The 
veteran currently resides within the jurisdiction of the St. 
Petersburg, Florida VARO.  

In April 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In several communications, the veteran has indicated that his 
PTSD has become worse since the November and December 2004 VA 
examinations, which his current rating is based on.  

At the April 2007 Board hearing, the veteran and his wife 
gave sworn testimony of worsening symptoms.  

Review of the record shows that the November 2004 VA 
psychologic examination reached a Global Assessment of 
Functioning (GAF) score of 65, while the December 2004 VA 
examination concluded that the GAF was 63.  Subsequent VA 
clinical notes indicate significant deterioration, with GAF's 
of 50 in August 2005 and April 2007.  Since these more recent 
GAF scores are from clinical evaluations, a complete 
examination is desirable.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination to determine the extent 
of his PTSD.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following inquiries should be done.  
a.  The examiner should provide a 
report of a complete psychiatric 
examination identifying both normal and 
abnormal findings, as well as all 
current manifestations of PTSD.  
b.  The examiner should express an 
opinion as to the current GAF (Global 
Assessment of Functioning) score.  
c.  The examiner should discuss the 
extent of the veteran's occupational 
impairment due to PTSD.

2.  Thereafter, readjudicate the rating 
for PTSD. Additionally, the agency of 
original jurisdiction (AOJ) should 
determine if the case should be 
referred for an extraschedular 
evaluation under 38 U.S.C.A. 
§ 3.321(b)(1) (2006).  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last supplemental 
statement of the case. The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



